Citation Nr: 0617898	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for mitral 
valve prolapse with chest pains, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for an increased disability 
rating for mitral valve prolapse with chest pains.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In March 2006, the veteran appeared at a travel board hearing 
before the undersigned Veterans' Law Judge.  He testified 
that he was in receipt of Social Security Administration 
(SSA) disability benefits.  The file does not reflect that 
the final decision regarding the Social Security 
Administration's determination has been obtained.  Although 
any SSA decision would not be controlling, it is potentially 
pertinent to the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

Therefore, under the circumstances of this case, VA will not 
be able to completely satisfy their duty to notify and assist 
the veteran in substantiating his claim until the Social 
Security Administration records are obtained.  Proceeding 
with the adjudication of this appeal without review of all 
relevant evidence may pose a risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

In addition, the Board observes the last VA cardiovascular 
examination afforded to the veteran; and that was sufficient 
for rating purposes, was in July 2002.  A more recent and 
complete examination is necessary to determine the current 
condition of the claimant's mitral valve prolapse, and to 
obtain an objective medical opinion as to the present degree 
of the disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).

3.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any heart problems 
since March 2004. After securing the 
necessary releases, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If any records 
identified by the veteran cannot be 
obtained, the veteran should be so 
informed and it should be documented in 
the claims folder.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.  Any failure to obtain 
these records should be documented in the 
claims folder.

5.  The veteran should be afforded VA 
cardiovascular examination to determine 
the current severity of his heart 
disability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
Following a review of the claims file, 
and examination of the veteran, the 
physician is requested to indicate which 
of the following, (a), (b), or (c), best 
describes the veteran's cardiovascular 
status:

(a)  Chronic congestive heart failure, 
or; workload of 3 METs or less results 
in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an 
ejection fraction of less than 30 
percent; or

(b)  More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 
METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an 
ejection fraction of 30 to 50 percent; 
or

(c)  Workload of greater than 5 METs 
but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.

Adequate reasons and bases are to be 
provided for the opinion rendered.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim for an 
increased disability rating for mitral 
valve prolapse with chest pains must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

